Title: John Adams to Cotton Tufts, 15 December 1784
From: Adams, John
To: Tufts, Cotton


        
          My dear Friend
          Auteuil Decr 15. 1784
        
        What would be the Consequence if We should have an immediate War with Great Britain? dont be allarmed there is no danger of it. but it is usefull to Speculate.
        
        Would not our Produce be all fetched away to Europe in Dutch French, Portuguese, Italian Sweedish Vessells &c— and would not our Privateers made great Havack among British Commerce?
        They might pour into Nova Scotia and Canada Troops, which would oblige Us to maintain Land Armies. Ay! There is the Rub.— and this Consideration ought to make Us do all in our Power, to avoid such a War. But I dont See that they could distress Us or hurt Us very much.—
        Their Stocks are at 54 or 55, as low as at any Time in the War, and they must soon borrow more Millions.— They will Soon tax the Stock holders, I fancy one or two Per Cent, per Annum.
        The Duke of Dorsett, has communicated to Us a formal Proposition from his Court that Congress should send a Minister to London.— This is so polite and so condescending, according to the Notions of Courts and Nations that I suppose Congress will at length come into it. who will they send? Mr Laurens, Mr Izzard, Mr Lee, Mr Bingham or Dr Franklin, or Billy, or Paul Jones or Mr Charmichael or Dr Bancroft? All very respectable Men.— but not equally so.—
        Whoever they send, much good may do him. especially, if they give him Nine thousand dollars a Year.— it is a great deal of Money to be sure, in Weymouth and Braintree, but it is a Sprat in a Whales Belly at a Court, especially at st James’s.—
        The Duke of Dorsett and Mr Hales are very complaisant.— The Duke really Seems a plain, open honest Man—without a Spice of Reserve or ill Will.— And he Seems to have Sense enough. Some People have Spoken Slightly of him. others have hinted that his Life has been free. but I confess to you I like him very much better than any body, Since Fitzherbert, Oswald and Whiteford, not one of whom will I ever forget.
        Now for private affairs.
        I wish you would draw upon me, in Holland England or France, which you please, for my Boys Expences of every sort. for I think the Public ought to maintain my Family, and the little you may receive for Rent in Boston, Mistick or Braintree you will please to reserve for Such Purposes as you think most for my benefit. Remittances are in such demand that, I Suppose you may sell Bills to my Advantage.
        My Love and Duty to Mrs Tufts, and your son, to Unkle Quincy, Mr Wibert and &c
        Yours affectionately
        
          John Adams
        
       